Proceeding pursuant to CPLR article 78 to review two determinations of the respondent New York State Liquor Authority, both dated July 5, 1979, as follows: (1) the first, made after a hearing, inter alia, (a) directed cancellation of the petitioner’s liquor license, effective July 26, 1979, and (b) imposed a $1,000 bond claim; and (2) the second, inter alia, (a) disapproved the petitioner’s application for renewal of said license and (b) recalled the license theretofore issued to petitioner. Determinations confirmed and proceeding dismissed on the merits, with costs. The State Liquor Authority’s determinations have a rational basis and are supported by substantial evidence. Moreover, we cannot conclude that the penalty imposed was shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222; cf. Matter of Shore Haven Lounge v New York State Liq. Auth., 37 NY2d 187). Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.